  Case: 4:20-cv-01041-PAG Doc #: 3 Filed: 06/23/20 1 of 4. PageID #: 19




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO


Travoughn Daniels,                            )      CASE NO. 4:20 CV 1041
                                              )
                Petitioner,                   )      JUDGE PATRICIA A. GAUGHAN
                                              )
        v.                                    )
                                              )      Memorandum of Opinion and Order
Mark K. Williams, Warden                      )
                                              )
                Respondent.                   )




       Petitioner Travoughn Daniels is a federal inmate confined at the Federal Correctional

Institution Elkton (“Elkton”). Acting pro se, he has filed an Emergency Petition for a Writ of

Habeas Corpus Pursuant to 28 U.S.C. § 2241, seeking immediate release from prison to home

confinement on the basis of the COVID-19 pandemic and the outbreak of the virus at Elkton.

(Doc. No. 1.)

       In his Petition, Daniels contends the conditions under which he is incarcerated at Elkton

violate his rights under the Eighth Amendment. He contends the coronavirus is spreading

through the facility, and that the Bureau of Prisons (“BOP”) is failing to take appropriate steps

to provide him a healthy and safe environment. He contends he is medically vulnerable because

he suffers from asthma and kidney disease. He does not represent that he has exhausted his
  Case: 4:20-cv-01041-PAG Doc #: 3 Filed: 06/23/20 2 of 4. PageID #: 20




administrative remedies with respect to his claim. Rather, conceding that he has not exhausted

his administrative remedies, he asserts that “[n]one of Elkton’s Administrative Procedure[s] . . .

is adequate under the extreme and infectious circumstances inside Elkton.” (Doc. No. 1 at 5).

                              Standard of Review and Discussion

       Federal District Courts must conduct an initial review of Habeas Corpus Petitions. See

28 U.S.C. § 2243; Alexander v. Northern Bureau of Prisons, 419 F. App'x 544, 545 (6th Cir.

2011). A Court must deny a Petition “if it plainly appears from the Petition and any attached

exhibits that the Petitioner is not entitled to relief” in the District Court. Rule 4 of the Rules

Governing § 2254 Cases in the United States District Courts (applicable to § 2241 Petitions

pursuant to Rule 1(b)). For the following reasons, the Petition is dismissed without prejudice.

       Before a prisoner may seek habeas corpus relief under § 2241, he must first exhaust his

administrative remedies within the BOP. Settle v. Bureau of Prisons, No. 16-5279, 2017 WL

8159227, at *2 (6th Cir. Sept. 20, 2017). Where it is apparent on the face of a § 2241 Petition

that the Petitioner has not exhausted his administrative remedies, the Court may sua sponte

dismiss the Petition without prejudice. Id.

       Exhaustion of administrative remedies serves two main purposes: 1) it “protects

administrative agency authority,” by ensuring that an agency has an opportunity to review and

revise its actions before litigation is commenced, which preserves both judicial resources and

administrative autonomy; and 2) it promotes efficiency because “[c]laims generally can be

resolved much more quickly and economically in proceedings before an agency than in

litigation in federal court.” Woodford v. Ngo, 548 U.S. 81, 89 (2006) (citing McCarthy v.

Madigan, 503 U.S. 140, 145 (1992)). In addition, exhaustion of available administrative


                                                 -2-
  Case: 4:20-cv-01041-PAG Doc #: 3 Filed: 06/23/20 3 of 4. PageID #: 21




procedures also ensures that the Court has an adequate record before it to review the agency

action in question. Woodford, 548 U.S. at 89. See also Detroit Newspaper Agency v. N.L.R.B.,

286 F.3d 391, 396 (6th Cir. 2002) (“The purpose of the exhaustion doctrine is to allow an

administrative agency to perform functions within its special competence, to make a factual

record, to apply its expertise and to correct its own errors so as to moot judicial controversies.”)

(quoting Shawnee Coal Co. v. Andrus, 661 F.2d 1083, 1092 (6th Cir. 1981) (other citations

omitted)).

       This Court agrees with other District Courts that have held it is necessary for federal

prisoners to demonstrate they have exhausted their administrative remedies with the BOP

before seeking relief under § 2241 due to COVID-19 circumstances. See, e.g., Bronson v.

Carvaljal, Case No. 4: 20-cv-914, 2020 WL 2104542, at *2 (N.D. Ohio May 1, 2020) (Lioi, J.);

Simmons v. Warden, FCI-Ashland, No. 20-040-WOB, 2020 WL 1905289, at *3 (E.D. Ky. Apr.

17, 2020). As the Court reasoned in Bronson, “the same prudential concerns surrounding the

enforcement of the exhaustion requirement” for motions for compassionate release under 18

U.S.C. § 3582 due to COVID-19 apply to a prisoner’s request for release via a § 2241 Petition.

See Bronson, 2020 WL 2104542, at **2-3 (noting that the BOP has procedures in place and is

in the best position in the first instance to determine which federal prisoners are suitable for

home confinement based on COVID risk factors).

                                            Conclusion

       Accordingly, in that the Petition on its face does not demonstrate that Daniels has

exhausted his administrative remedies, the Petition is denied and this action is dismissed

without prejudice in accordance with 28 U.S.C. § 2243 and Rule 4 of the Rules Governing


                                                -3-
  Case: 4:20-cv-01041-PAG Doc #: 3 Filed: 06/23/20 4 of 4. PageID #: 22




Habeas Corpus Cases. The Court further certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an

appeal from this decision could not be taken in good faith.

       IT IS SO ORDERED.



                                             /s/ Patricia A. Gaughan
                                             PATRICIA A. GAUGHAN
                                             United States District Court
                                             Chief Judge
Dated: 6/23/20




                                               -4-
